             Case 7:20-cv-05733-NSR Document 10 Filed 11/23/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HECTOR BATISTA,
                                                                              11/23/2020
                                  Plaintiff,

                      -against-                                    7:20-CV-5733 (NSR)

 ORANGE COUNTY DEPARTMENT OF                                     ORDER OF SERVICE
 MENTAL HEALTH; ORANGE COUNTY
 JAIL,

                                  Defendants.

NELSON S. ROMÁN, United States District Judge:

        Plaintiff, a convicted federal prisoner who is currently incarcerated in the Orange County

Jail, brings this pro se action alleging that the defendants have violated his federal constitutional

rights. He sues the Orange County Department of Mental Health and the Orange County Jail. He

seeks unspecified damages as well as “a transfer to a federal facility that is able to

accom[mo]date [his] mental health needs.” (ECF 8, at 5.) The Court construes Plaintiff’s claims

for damages as brought under 42 U.S.C. § 1983 and state law, and his claim for a transfer as one

for habeas corpus relief under 28 U.S.C. § 2241. By order dated September 16, 2020, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis

(“IFP”). 1

        For the reasons discussed below, the Court dismisses Plaintiff’s claims against the Orange

County Jail and the Orange County Department of Mental Health. The Court also directs the

Clerk of Court to add the County of Orange, the Warden of the Orange County Jail, and Orange




        1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
          Case 7:20-cv-05733-NSR Document 10 Filed 11/23/20 Page 2 of 8




County Jail mental-health clinician Clarise Williams as defendants. And the Court directs service

on the County, the Warden, and Williams.

                                   STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject-matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any of these

grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66,

72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks

and citations omitted, emphasis in original).

                                           DISCUSSION
A.     The Orange County Jail

       The Court must dismiss Plaintiff’s claims under 42 U.S.C. § 1983 against the Orange

County Jail. To state a claim under § 1983, a plaintiff must allege both that: (1) a right secured by

the Constitution or laws of the United States was violated, and (2) the right was violated by a

person acting under the color of state law, or a “state actor.” See West v. Atkins, 487 U.S. 42, 48-

49 (1988). The Orange County Jail is not a “person” for the purpose of § 1983. See Mercado v.

Town of Goshen, No. 20-CV-5399, 2020 WL 5210949, at *3 (S.D.N.Y. Aug. 28, 2020) (“The

Orange County Correctional Facility is not a ‘person’ within the meaning of § 1983.”). The Court

                                                  2
          Case 7:20-cv-05733-NSR Document 10 Filed 11/23/20 Page 3 of 8




therefore dismisses Plaintiff’s claims under § 1983 against the Orange County Jail. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

B.     The Orange County Department of Mental Health

       The Court must also dismiss Plaintiff’s claims against the Orange County Department of

Mental Health (“OCDMH”) because municipal (including county) departments, such as

OCDMH, do not have the capacity to be sued under New York law. See Omnipoint Commc’ns,

Inc. v. Town of LaGrange, 658 F. Supp. 2d 539, 552 (S.D.N.Y. 2009) (“In New York, agencies of

a municipality are not suable entities.”); Hall v. City of White Plains, 185 F. Supp. 2d 293, 303

(S.D.N.Y. 2002) (“Under New York law, departments which are merely administrative arms of a

municipality do not have a legal identity separate and apart from the municipality and cannot sue

or be sued.”); see also N.Y. Gen. Mun. Law § 2 (“The term ‘municipal corporation,’ as used in

this chapter, includes only a county, town, city and village.”); McNeil v. City of New York,

NYPD, No. 13-CV-4579, 2013 WL 4761142, at *2 (S.D.N.Y. Sept. 3, 2013) (the New York City

Department of Mental Health and Hygiene is not a suable entity). The Court therefore dismisses

Plaintiff’s claims against OCDMH. See §1915(e)(2)(B)(ii).

C.     The County of Orange, the Warden of the Orange County Jail, and Clarise Williams

       Under Rule 21 of the Federal Rules of Civil Procedure, the Court, on its own motion,

“may at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21; see Anwar v. Fairfield

Greenwich, Ltd., 118 F. Supp. 3d 591, 618-19 (S.D.N.Y. 2015) (Rule 21 “afford[s] courts

discretion to shape litigation in the interests of efficiency and justice.”). Thus, under Rule 21,

courts have substituted as defendants municipalities for their agencies. See, e.g., Andradez v.

Orange Cnty. Sheriff’s Office, No. 20-CV-2050, 2020 WL 3618410, at *2-3 (S.D.N.Y. July 1,

2020) (dismissing the plaintiff’s claims against the Orange County Sheriff’s Office and the

Orange County Jail, and substituting them with the County of Orange).

                                                  3
          Case 7:20-cv-05733-NSR Document 10 Filed 11/23/20 Page 4 of 8




       For claims for habeas corpus relief under § 2241, “[t]he proper respondent . . . is ‘the

person who has custody over [the petitioner].’” Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004)

(quoting 28 U.S.C. § 2242) (alteration in original). “[L]ongstanding practice confirms that in

habeas challenges to present physical confinement – ‘core challenges’ – the default rule is that

the proper respondent is the warden of the facility where the prisoner is being held . . . .” Id. at

435. Accordingly, under Rule 21, a court can add the proper respondent for claims for habeas

corpus relief when a litigant who seeks such relief has failed to do so. See Johnson v. New York,

No. 17-CV-4948, 2019 WL 3409493, at *3 (E.D.N.Y. July 29, 2019).

       To state a claim under § 1983, a plaintiff must allege facts showing an individual’s direct

and personal involvement in the alleged constitutional deprivation. See Spavone v. N.Y. State

Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (quoting Colon v. Coughlin, 58 F.3d 865,

873 (2d Cir. 1995)). And under Rule 21, courts have added an individual as a defendant in an

action for claims under § 1983, though that individual is not named as a defendant in the

complaint, because he or she is mentioned “throughout the body of the [c]omplaint” as involved

in the underlying alleged events. George v. Westchester Cnty. Dep’t of Corr., No. 7:20-CV-1723,

2020 WL 1922691, at *2 (S.D.N.Y. Apr. 21, 2020); see Adams v. NYC Dep’t of Corrs., No. 19-

CV-5909, 2019 WL 2544249, at *2 (S.D.N.Y. June 20, 2019).

       In light of Plaintiff’s pro se status and clear intention to assert claims (1) against the

County of Orange; (2) for habeas corpus relief under § 2241 against the Warden of the Orange

County Jail; and (3) under § 1983 against Clarise Williams, an Orange County Jail mental-health

clinician, arising from her alleged refusal to provide Plaintiff with mental-health treatment (see

ECF 8, at 3-5); the Court construes Plaintiff’s amended complaint as asserting claims against the

County of Orange, the Warden of the Orange County Jail, and Williams, and directs the Clerk of



                                                   4
            Case 7:20-cv-05733-NSR Document 10 Filed 11/23/20 Page 5 of 8




Court to amend the caption of this action to add the County of Orange and the two individuals as

defendants to this action. See Fed. R. Civ. P. 21. These amendments are without prejudice to any

defenses the County of Orange, the Warden of the Orange County Jail, or Williams may wish to

assert.

D.        Service on the County of Orange, the Warden of the Orange County Jail, and
          Williams

          As Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the Court

and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that a summons and the complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses

and the amended complaint on the County of Orange, the Warden of the Orange County Jail, and

Williams, until the Court reviewed the amended complaint and ordered that summonses be

issued for those defendants. The Court therefore extends the time to serve the County of Orange,

the Warden of the Orange County Jail, and Williams until 90 days after the date that summonses

are issued for those defendants. If the amended complaint is not served on the County of Orange,

the Warden of the Orange County Jail, or Williams within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’




                                                   5
          Case 7:20-cv-05733-NSR Document 10 Filed 11/23/20 Page 6 of 8




failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).”).

       To allow Plaintiff to effect service of the amended complaint on the County of Orange,

the Warden of the Orange County Jail, and Williams, the Clerk of Court is instructed to fill out

U.S. Marshals Service Process Receipt and Return forms (“USM-285 forms”) for those

defendants. The Clerk of Court is further instructed to issue summonses for the County of

Orange, the Warden of the Orange County Jail, and Williams, and deliver to the Marshals Service

all of the paperwork necessary for the Marshals Service to effect service of the amended

complaint on those defendants. Plaintiff must notify the Court in writing if his address changes,

and the Court may dismiss this action if Plaintiff fails to do so.

                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

       The Court dismisses Plaintiff’s claims against the Orange County Department of Mental

Health and the Orange County Jail. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court also directs the Clerk of Court to add the County of Orange, the Warden of the

Orange County Jail, and Clarise Williams as defendants in this action. Fed. R. Civ. P. 21.

       The Court further directs the Clerk of Court to (1) issue summonses for the County of

Orange, the Warden of the Orange County Jail, and Williams, (2) complete USM-285 forms with

the service addresses for those defendants, and (3) deliver all documents necessary to effect

service on those defendants to the U.S. Marshals Service.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.



                                                  6
         Case 7:20-cv-05733-NSR Document 10 Filed 11/23/20 Page 7 of 8




Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated: November 23, 2020
        White Plains, New York

                                                          NELSON S. ROMÁN
                                                        United States District Judge




                                               7
Case 7:20-cv-05733-NSR Document 10 Filed 11/23/20 Page 8 of 8




           DEFENDANTS AND SERVICE ADDRESSES


    The County of Orange
    Law Department
    255-275 Main Street
    Goshen, New York 10924

    Warden
    Orange County Jail
    110 Wells Farm Road
    Goshen, New York 10924

    Clarise Williams
    Mental Health Clinician
    Orange County Jail
    110 Wells Farm Road
    Goshen, New York 10924
